Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following action is in response to the remark entered on December 2, 2020.
Claims 1 and 17 are amended.
Claims 12, 15, and 16 are canceled.
Claims 20-23 are newly added. 
Claims 1-23 are pending in the current application. 
Objections to the specification are withdrawn based on applicant’s amendments.
This action is made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dooley (U.S. Pub. No. 20090082879).
Regarding claim 1:
Dooley teaches:
An automatic working system, comprising, a moving device and a navigation device, (Dooley discloses a transferable intelligent control device, hereinafter TCID, that can be integrated into a number of devices including robots and machines, i.e. automatic working systems, as shown in paragraph [0015], “The TICD interfaces, controls and executes integrated behaviors with different devices (e.g., robots, appliances, toys, computers, game systems, machines, sensors, mechanisms, other electronic products, and/or digital products) independent of the different devices' overall preexisting electrical, mechanical, functional and physical configuration.” Paragraph [0020] specifically shows that the TICD can interface with a wheeled-based robot, “the robot 150 may be a wheeled-based robot connected via the TICD's cross product communication bus 170. Once connected, the TICD 110 may intelligently drive and navigate the robot 150 around a user's home.”)
wherein the moving device includes a first energy module; ([0020] disclosing the wheel robot attached to the TCID, and see [0046], disclosing further that the TCID utilizes the power systems specific to the device to command motors and see [0050].)
the automatic working system obtains boundary information of a working area; ([0076], disclosing as the device is exploring its environment, the TCID is building maps or representations of the locations, i.e. obtaining boundary information.)
the moving device moves and works in the working area; ([0076], disclosing as the device is exploring its environment, the TCID is building maps or representations of the locations, i.e. moving and working in the working area.)
the navigation device is detachably physically connected to the moving device, ([0076]-[0077], disclosing removing the TCID and attaching it to a second device, i.e. it is detachably connected to the first device.)
wherein when the navigation device is physically connected to the moving device the first energy module supplies power to the navigation device; ("The TICD 210 may also draw power from an external source (such as through a USB connection to another device). The cross product bus 277 may also allow the distribution of power from any specified device that has its own power source to other devices connected or coupled to the cross product bus 277." [0050]; here it shows that the TICD can draw power supply from any of the devices it is able to connect to via a USB cable.)
and the navigation device is configured to receive a location signal to determine position information of the navigation device or the connected device. ("The walking robot 151 may be instructed to go to different locations in its location through commands sent from the remote location to the TICD 110 via the Internet and pass along by the wireless router 121." here it shows that the TICD can receive location signals from a remote location that can be used to instruct the robot to different locations.)

Regarding claim 2:
Dooley teaches all of the limitations of claim 1.
Dooley teaches:
The automatic working system according to claim 1, wherein the navigation device is capable of selectively connecting to at least one of two moving devices. ([0076]-[0077], disclosing removing the TCID and attaching it to a second device, i.e. it is detachably connected to the first device.)

Regarding claim 3:
Dooley teaches all of the limitations of claim 2. 
Dooley teaches:
The automatic working system according to claim 2, wherein the moving device is embedded with authorization information matching the navigation device, (“The TICD Reference Library 440 provides a key function in enabling compatibility across devices. Among other information, it holds a device's initial ID and description. When the TICD 410 is first connected, the device 420, through the TICD Reference Library 440 and cross product bus 470, returns the device's ID to the TICD 410. This device ID lets a specific TICD 410 know if it has worked with this specific device before (because the TICD 410 will have a record of the device ID).” [0096])
and the navigation device is capable of determining whether to match the moving device according to the authorization information. (“If the TICD has worked with this specific device before, the TICD 410 determines what, if any, updates that needs to be made to the Hardware 

Regarding claim 4:
Dooley teaches all of the limitations of claim 3.
Dooley teaches:
The automatic working system according to claim 3, wherein the navigation device is capable of storing authorization information of successful matching and performs, when connected to the moving device again, automatic matching based on the authorization information. (“When the TICD 410 is first connected, the device 420, through the TICD Reference Library 440 and cross product bus 470, returns the device's ID to the TICD 410. This device ID lets a specific TICD 410 know if it has worked with this specific device before (because the TICD 410 will have a record of the device ID). If the TICD has worked with this specific device before, the TICD 410 determines what, if any, updates that needs to be made to the Hardware Abstraction Modules 240 within the TICD 410 to correctly interface with the all of the device's 420 available functions” [0096])

Regarding claim 22:
Dooley teaches all of the limitations of claim 1.
Dooley teaches:
The automatic working system according to claim 1, wherein the navigation device includes a second energy module ("The TICD 210 may be designed to have it's own power source built in as part of the TICD unit," [0050]; here it shows that the navigation device can have its own energy module separate from the energy module of the moving device.)
and when the navigation device is physically disconnected from the moving device the second energy module supplies power to the navigation device. ("The TICD 210 may be designed to have it's own power source built in as part of the TICD unit, to enable it to operate when detached from any other powered device, as well as maintain power when other attached devices are running out of power." [0050]; here it shows that the energy module of the TICD  can power itself using its energy module even when detached from a moving device.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (U.S. Publication No. 20090082879) in view of Jagenstedt (U.S. Patent No. 9475196).
Regarding claim 5:
Dooley teaches all of the limitations of claim 2.
Jagenstedt teaches:
The automatic working system according to claim 2, wherein the automatic working system has an operation interface on which authorization information is entered, (“However, according to an example embodiment, the settings, programming and other instructional inputs that define, limit or guide operation of the robotic mower 10 may be provided via the detachable user interface 49.” [Column 5 lines 60-64]; here Jagenstedt shows that multiple different forms of authorizing information can be entered through an operational user interface.)
and the navigation device is configured to match the moving device after correct authorization information is entered. ("In some cases, the detachable user interface 49 may authorization information), the detachable user interface (navigation device) can pair automatically to the robot vehicle's (moving device) control circuitry.)
Dooley and Jagenstedt are analogous art because they are in the same field of art, automatic working systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the automatic working system taught by Dooley, to include the operation interface and the functionality taught by Jagenstedt so that the navigation is configured to match the moving device only after correct authorization information is entered. The teaching suggestion/motivation to combine is that the automatic working system can prevent theft of the moving device or communicate warnings or the status of its mission to a user.

Regarding claim 6:
Dooley in view of Jagenstedt teaches all of the limitations of claim 5.
Jagenstedt further teaches:
The automatic working system according to claim 5, wherein the navigation device is capable of storing authorization information of successful matching and performs, when connected to the moving device again, automatic matching based on the authorization information. ("In some cases, the detachable user interface 49 may further employ a PIN code or other mechanism by which to pair the detachable user interface 49 with the control circuitry 12." [Column 8 lines 37-40]; Here it is shown that using a stored secure pin (authorization information), the detachable user interface (navigation device) can pair automatically to the 
Dooley and Jagenstedt are analogous art because they are in the same field of art, automatic working systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the navigation device taught by Dooley, to include the secure pin and functionality taught by Jagenstedt so that the navigation device is capable of automatically matching to the moving device. The suggestion/motivation to combine is that automatic matching of the devices will allow for quick convenient control of a moving device without having to setup connection between the two devices every time use of the system is desired.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dooley (U.S. Publication No. 20090082879) in view of Jagenstedt (U.S. Patent No. 9475196) in view of Letsky (20120265391). 
Dooley in view of Jagenstedt teaches all of the limitations of claim 5.
Letsky teaches:
The automatic working system according to claim 5, wherein the operation interface is configured to enter lock information, ("The user may also desire to shut down the autonomous robot 200 while it is performing its task. This can be done by pressing an off button on the remote control or other Wi-Fi interface." [0173].)
and the lock information locks at least some functions of the navigation device. (Paragraph [0173] teaches that when the shutdown button is pressed on the Wi-Fi interface, the functions of the autonomous robot will shut off and lock completely.)
Dooley, Jagenstedt, and Letsky are analogous art because they are in the same field of art, automatic working systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the operational interface taught by Dooley in view of Jagenstedt, with the lock information and functionality taught by Letsky so that lock information can be entered through the operational interface to lock at least some of the functions of the navigation device. The suggestion/motivation to combine is that under the situation that the moving device has been stolen or has left the work area boundary, an operator can lock the moving device and easily locate it.

Claims 8, 9, 10, 13, 14, 17, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (U.S. Publication No. 20090082879) in view of Smith (U.S. Publication No. 20160026185).
Regarding claim 8:
Dooley teaches all of the limitations of claim 1.
Smith teaches:
wherein, when the navigation device is not connected to the moving device, the navigation device moves along a boundary of the working area and obtains, according to the location signal, the boundary information of the working area. (“Once the removable sensor system is detached from the mobile work system, the user can proceed to move about the perimeter of 
Dooley and Smith are analogous art because they are in the same field of art, automatic working systems. It would have been obvious to one of ordinary skill in the art, at the time of filing to modify the navigation device as taught by Dooley to include the functionality of the navigation device of Smith in order for the navigation device to move along a boundary of a working area and obtain boundary information of the working area based on a location signal. The teaching suggestion/motivation to combine is that by allowing the navigation device to move itself and obtain boundary information according to a location signal, it would remove the need for the moving device to have the hardware necessary to do that itself, reducing the overall price of the working system. 

Regarding claim 9:
Dooley in view of Smith teaches all of the limitations of claim 8. 
Smith further teaches:
The automatic working system according to claim 8, wherein multiple pieces of coordinate data generated according to the location signal by the navigation device defines the boundary information of the working area. (“Once the removable sensor system is detached 
Dooley and Smith are analogous art because they are in the same field of art, automatic working systems. It would have been obvious to one of ordinary skill in the art, at the time of filing to modify the boundary information as taught by Dooley to include multiple pieces of coordinate data as taught by Smith in order for the generation of multiple pieces of coordinate data according to a location signal by a navigation device to define the boundary information of the working area. The teaching suggestion/motivation to combine is that by having multiple pieces of coordinate data to make up the boundary information of the working area, it allows for a more complete and accurate depiction of the working area. 

Regarding claim 10:
Dooley in view of Smith teaches all of the limitations of claim 9.
Dooley teaches:
The automatic working system according to claim 9, wherein the boundary information is stored in the navigation device or a cloud, (“As the first device 320 is exploring the environment, the TICD 310 is building maps or virtual representations for the explored location. 
and the moving device reads the boundary information when working in the working area. (“Information learned while the TICD 110 was operating on the first robot 150, such as the location of rooms within the house where the first robot 150 operated, and is now available to the second robot 151 utilizing the internal memory of the TICD 110 which stored the information as the first robot 150 was operating.” [0028]; here it also shows that a moving device can read that information from the TICD when needed.)

Regarding claim 13:
Dooley teaches all of the limitations of claim 1. 
Smith teaches:
The automatic working system according to claim 1, wherein the automatic working system comprises a base station of which position information is known, (“Measurement sensors for the mobile work system can be of the upward viewing stereo camera type with 360 degree reflector for 360 degree viewing. This allows the mobile work system to identify the reflective base stations all at one time regardless of the system and to identify any obstructions that may be in the line of site of one or more of the reflective base stations.” [0064]; here it shows that 
wherein the base station is capable of obtaining a location error of the location signal according to location information and the known position information, (“the variable reflective systems and mobile work system or systems may contain GPS systems, RTK-GPS system or other error correcting GPS system to allow for a secondary accurate positioning of the mobile work system for obtaining or improving position information of the reflective work systems and the mobile work system.” [0066]; here it shows that the variable reflective systems can contain a GPS system used for correction a location error of a location signal based on location information and known position information.)
and transferring the location error to the navigation device (“All of the above listed systems, mobile work system and variable reflector systems may contain wireless or wired communications links to share position information and to provide data to position correction algorithms.” [0066])
Dooley and Smith are analogous art because they are in the same field of art, automatic working systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the automatic working system taught by Dooley to include the base station and it’s functionality as taught by Smith so that a base station can obtain a location error and transfer it to the navigation device. The teaching suggestion/motivation to combine is to provide the moving device with another reference in the current environment to navigate according to the boundary.

Regarding claim 14:
Dooley in view of Smith discloses all of the limitations of claim 13.
Letsky further teaches:
The automatic working system according to claim 13, wherein the base station is configured to be a charging station of at least one of the moving device and the navigation device. (“one of the reflective base stations could also serve as a charging station. The charging station could be connected to a power outlet or could have an alternative energy source such as wind, bio-fuel cell fueled by grass clippings or plant debris or solar power. This charging station could ether be larger than the mobile work system or smaller. In the instance the charging system is smaller than the mobile work system; the mobile work system could lift and attach the charging station to the mobile work system or stations allowing charging of the batteries” [0080].)
Dooley and Smith are analogous art because they are in the same field of art, automatic working systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the automatic working system taught by Dooley to include the base station and it’s functionality as taught by Smith so that a base station can provide charging for at least one of the moving device and the navigation device. The teaching suggestion/motivation to combine is that by including a base station for recharging, the automatic working system can more efficiently charge a navigation device or a moving device. 

Regarding claim 17:
Dooley teaches:
A method for controlling an automatic working system, comprising the following steps: obtaining, by the automatic working system, boundary information of a working area; ("Information learned while the TICD 110 was operating on the first robot 150, such as the location of rooms within the house where the first robot 150 operated, and is now available to the second robot 151 utilizing the internal memory of the TICD 110 which stored the information as the first robot 150 was operating." [0028]; here it shows that the TICD can learn rooms (boundary information) of a user’s home as a robot travels within the user's home which is stored in its internal memory and can be accessed by any of the other moving devices.)
moving and working, by a moving device in an automatic working system, in the working area, ("a first robot 102 can correspond to an automated transport device for medical supplies in a hospital. A second robot 104 can correspond to a robot for research and hobby. A third robot 106 can correspond to a humanoid robot. A fourth robot can correspond to a toy for entertainment purposes." [0016]; here it shows different types of moving devices and how they are able to do different work in different environments, for instance the first robot is able to transport medical supplies to a hospital.)
wherein the automatic working system further comprises a navigation device capable of detachably physically connecting to the moving device, ("The user may then unplug the TICD 110 from the wheeled-based robot 150 and physically transfer the same TICD 110 to a second robot 151." [0028]; here it shows that the TICD (navigation device) can be detachably physically connected to multiple different moving devices.)
and the moving device performs location by using the navigation device connecting to the moving device and works in the working area according to location information, (“Once 
and supplying power to the navigation device from the first energy module of the moving device when the navigation device is physically connected to the moving device. ("The TICD 210 may also draw power from an external source (such as through a USB connection to another device). The cross product bus 277 may also allow the distribution of power from any specified device that has its own power source to other devices connected or coupled to the cross product bus 277." [0050]; here it shows that the TICD can draw power supply from any of the devices it is able to connect to via a USB cable.)
Dooley does not teach that the first energy module is capable of detachably physically connecting to the moving device, however, Smith teaches:
and a first energy module capable of detachably physically connecting to the moving device; ("the charging stations can be configured to accommodate swappable batteries, wherein the battery packs could be exchanged for charging and alternately working.  A first battery pack can be charging while a second battery pack can be picked up by the autonomous mobile work system. The mobile work system would contain a temporary charge storage system derived from one of an indicative coil, a capacitor, a fuel cell or a battery. This storage system can be charged by the primary batteries while attached to the mobile work system." [0081]; here it shows that a first energy module can be detached from a moving device.)
Dooley and Smith are analogous art because they are both in the same field of art, automatic working systems. It would have been obvious to one of ordinary skill in the art, at the time of 
Regarding claim 20:
Dooley in view of Smith teaches all of the limitations of claim 17. 
Dooley teaches:
physically connecting the first energy module to the navigation device, ("The TICD 210 may also draw power from an external source (such as through a USB connection to another device)." [0050]; here it shows that the navigation device can be physically connected to any energy module of an external source, including the moving device.)
and supplying power to the navigation device from the first energy module when the navigation device is not physically connected to the moving device. ("The cross product bus 277 may also allow the distribution of power from any specified device that has its own power source to other devices connected or coupled to the cross product bus 277." [0050]; here it shows that a cross product bus 277 can be used to transfer energy from any device connected or coupled to the cross product bus 277. Paragraph [0049] shows that the cross product bus can be a physical interface, or a virtual bus where communication between devices can be done wirelessly, in this instance, the navigation device can be provided power from the first energy 
Dooley does not teach the step of physically disconnecting the first energy module from the moving device, however Smith teaches:
the method for controlling an automatic working system according to claim 17, further comprising the steps of physically disconnecting the first energy module from the moving device, ("the charging stations can be configured to accommodate swappable batteries, wherein the battery packs could be exchanged for charging and alternately working.  A first battery pack can be charging while a second battery pack can be picked up by the autonomous mobile work system. The mobile work system would contain a temporary charge storage system derived from one of an indicative coil, a capacitor, a fuel cell or a battery. This storage system can be charged by the primary batteries while attached to the mobile work system." [0081]; here it shows that a first energy module can be detached from a moving device.)
Dooley and Smith are analogous art because they are both in the same field of art, automatic working systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the first energy module taught by Dooley to include the functionality of the first energy module taught by Smith in order for the first energy module to be able to detach physically from the moving device. The teaching suggestion/motivation to combine is that by being able to remove the first energy module from the moving device it can allow for an easier transfer of energy between devices as well as a more efficient way to recharge a first energy module. 

Regarding claim 23:
Dooley teaches all of the limitations of claim 1.
Dooley teaches:
wherein the navigation device is physically disconnected from the moving device ("The user may then unplug the TICD 110 from the wheeled-based robot 150 and physically transfer the same TICD 110 to a second robot 151." [0028]; here it shows that the TICD can be detachably physically connected to multiple different moving devices.)
the first energy module is physically connected to the navigation device and supplies power to the navigation device ("The TICD 210 may also draw power from an external source (such as through a USB connection to another device)." [0050]; here it shows that the navigation device can be physically connected to any energy module of an external source, including the moving device.)
Dooley does not teach that the first energy module is detachably physically connected to the moving device, however Smith teaches:
wherein the first energy module is detachably physically connected to the moving device ("the charging stations can be configured to accommodate swappable batteries, wherein the battery packs could be exchanged for charging and alternately working.  A first battery pack can be charging while a second battery pack can be picked up by the autonomous mobile work system. The mobile work system would contain a temporary charge storage system derived from one of an indicative coil, a capacitor, a fuel cell or a battery. This storage system can be charged by the primary batteries while attached to the mobile work system." [0081]; here it shows that a first energy module (swappable batteries) can be detached from a moving device.)

Dooley and Smith are analogous art because they are both in the same field of art, automatic working systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the first energy module taught by Dooley to include the functionality of the first energy module taught by Smith in order for the first energy module to be able to detach physically from the moving device. The teaching suggestion/motivation to combine is that by being able to remove the first energy module from the moving device it can allow for an easier transfer of energy between devices as well as a more efficient way to recharge a first energy module. 

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (U.S. Publication No. 20090082879) in view of Smith (U.S. Publication No. 20160026185) in view of Letsky (U.S. Publication No. 20120265391).
Regarding claim 11:
Dooley in view of Smith teaches all of the limitations of claim 10. 
Wallach further teaches:
The automatic working system according to claim 10, wherein the moving device comprises a detection and control module, (Wallach discloses a navigator that could be considered a )
the current coordinate data of the moving device being generated by the navigation device connecting to the moving device according to the location signal (“a navigator and a given functional robot work in tandem. Mapping, localization, planning, and control functions are assigned to the at least one navigator robot, and functional tasks are assigned to the one or more functional robots. In one implementation, the system is used for cleaning the interior of a house or office. In this implementation, the functional robots perform the tasks of vacuuming, sweeping, mopping, cleaning bathroom fixtures, etc., while the navigator robot navigates, maneuvers and monitors the functional robots.” [0010]; here it shows that the navigation device collects current coordinate data according to a location signal of a functional robot and communicates wirelessly (connecting to) to the functional robot control actions. )
Dooley and Smith do not teach that the detection and control module can detect whether stored coordinate data overlaps current coordinate data of the moving device and if so controlling the moving device to move within the boundary. However,
Letsky teaches:
wherein the detection and control module detects whether stored coordinate data overlaps current coordinate data of the moving device, ("The CPU 235 of the autonomous robot 200 can analyze the picture of the obstacle relative to the obstacles in the database to determine that the obstacle is a shovel." [0070]; here Letsky discloses that the vision system compares the current picture taken by the camera to stored data and determines the object is a shovel upon )
and when the stored coordinate data overlaps the current coordinate data of the moving device, control the moving device to move within the boundary, ("However, if the detected obstacle is determined by the CPU 235 to be a tree, the CPU 235 can inform the autonomous robot 200 that the tree is a non-movable obstacle and that it will be present at that location at all times. As a result, the CPU 235 can keep the autonomous robot 200 away from the obstacle as needed." [0070]; here Letsky is again showing that stored data is being compared to current data to identify a sensed object as a tree. Once determining this, the CPU of the robot controls it to move within the boundary.)
Dooley, Smith, and Letsky are analogous art because they are in the same field of art, automatic working systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the detection and control module taught by Dooley in view of Smith with the data comparing and the functionality taught by Letsky so that the automatic working system can compare current coordinate data to stored coordinate data. The teaching suggestion/motivation to combine is to provide a more accurate navigation within the boundary for the moving device.

Regarding claim 21:
Dooley in view of Smith teaches all of the limitations of claim 17. 
Dooley further teaches:
The method for controlling an automatic working system according to claim 17, supplying power to the navigation device from a second energy module, different from the first energy module, of the navigation device, ("The cross product bus 277 may also allow the distribution of power from any specified device that has its own power source to other devices connected or coupled to the cross product bus 277." [0050]; here it shows that a cross product bus 277 can be used to distribute and supply power to any of the devices connected to the bus 277. This paragraph also discloses that the navigation device and other devices (moving devices) are capable of connecting to the bus to share power supply.)
wherein supplying power to the navigation device from the second energy module of the navigation device occurs when at least one of the navigation device is not physically connected to the moving device ("The TICD 210 may be designed to have it's own power source built in as part of the TICD unit, to enable it to operate when detached from any other powered device, as well as maintain power when other attached devices are running out of power." [0050]; here it shows that the energy module of the TICD can power itself using its energy module even when detached from a moving device.)
Dooley does not teach supplying power when the moving device is powered off, however, Letsky teaches: 
and the moving device is powered off (“An opening 302 is provided in the housing 301 through which the autonomous robot 200 can pass into the housing 301 for shelter, storage and/or charging during periods of non-use.” [0074]; here it shows that an autonomous robot which acts as a moving device and has the ability to navigate itself and therefore acts as a navigation device can receive charging when it is not in use (powered off).)
. 


Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (U.S. Publication No. 20090082879) in view of Smith (U.S. Publication No. 20160026185) in view of Wallach (U.S. Publication No. 20160026185).
Regarding claim 18:
Dooley in view of Smith teach all of the limitations of claim 17. 
Wallach teaches:
The method for controlling an automatic working system according to claim 17, wherein the navigation device autonomously moves along the working area and obtains, according to a location signal, the boundary information. ("The static map may include, for example, the walls of a building or the boundaries of a yard. It may be predetermined and input to navigator 110 or, alternatively, navigator 110 may make a static map of the environment before task performance is initiated. In the latter case, in one embodiment, navigator 110 follows a )
Dooley, Smith, and Wallach are analogous art because they are in the same field of art, automatic working systems. It would have been obvious to one of ordinary skill in the art, at the time of filing to modify the navigation device as taught by Dooley in view of Smith to include the functionality of the navigation device of Wallach in order for the navigation device to move along a boundary of a working area and obtain boundary information of the working area based on a location signal. The teaching suggestion/motivation to combine is that by allowing the navigation device to move itself and obtain boundary information according to a location signal, it would remove the need for the moving device to have the hardware necessary to do that itself, reducing the overall price of the working system. 
Regarding claim 19:
Dooley in view of Smith in view of Wallach teaches all of the limitations of claim 18:
Wallach further teaches:
The method for controlling an automatic working system according to claim 18, wherein multiple pieces of coordinate data generated according to the location signal by the navigation device defines the boundary information of the working area. ("The static map may include, for example, the walls of a building or the boundaries of a yard. It may be predetermined and input to navigator 110 or, alternatively, navigator 110 may make a static )
Dooley, Smith, and Wallach are analogous art because they are in the same field of art, automatic working systems. It would have been obvious to one of ordinary skill in the art, at the time of filing to modify the boundary information as taught by Dooley in view of Smith to include multiple pieces of coordinate data as taught by Wallach in order for the generation of multiple pieces of coordinate data according to a location signal by a navigation device to define the boundary information of the working area. The teaching suggestion/motivation to combine is that by having multiple pieces of coordinate data to make up the boundary information of the working area, it allows for a more complete and accurate depiction of the working area. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly added claims 20-23 are rejected as shown above in this action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-272-5782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAMAL A SHAH/Examiner, Art Unit 3664           

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664